MCDONALD, J.,
concurring and dissenting. I dissent from the majority’s holding that, in accordance with State v. Johnson, 241 Conn. 702, 699 A.2d 57 (1997), and State v. Harrell, 238 Conn. 828, 681 A.2d 944 (1996), the defendant, Anthony Small, must be acquitted of capital felony.1 I do so for the reasons set forth in my dissent in State v. Johnson, supra, 721.
In this case, there is no crime of arson murder, which may be punished by life imprisonment without parole and may be proved by reckless conduct, as in Harrell. Here, also, the jury did not impose the death penalty, which further distinguishes this case from [Jarrell. This case does involve an attempted robbery by drug dealers armed with machine guns forcibly taking cocaine from other drug dealers. The result was that two people were *124murdered in their home. The evidence showed that the defendant was then armed with an Uzi, a handheld machine gun.
The question here presented is whether a person who participates in a dangerous or violent felony resulting in multiple deaths may suffer the penalty for capital felony. I see no reason why this court should alter the plain intent of the General Assembly to impose greater penalties than those available for murder when two or more persons are murdered at the same time or in the course of a single transaction.2
As in Johnson, the majority in this case, I regret to say, ignores reality and the need for public security. This decision forbids the imposition in the future of a life sentence without parole for monstrous crimes because killers and the other participants had other crimes as their objective when they killed multiple victims or participated in dangerous criminal activity.
I respectfully dissent from part I of the majority opinion.
I concur with Justice Borden and the majority in part II of the majority opinion.
The jury instruction on mere presence is the mirror of the instruction given here that the state must prove that the defendant had the requisite intent in order to be convicted as an accessory under General Statutes § 53a-8. The law of accessorial liability under § 53a-8 applied here to a finding of guilt as to the underlying *125felony, one element of felony murder. General Statutes § 53a-54c. The felony murder statute itself, however, establishes a distinct principle of accessorial liability for murder on the part of participants who did not themselves cause the death of someone during commission of the underlying felony, and it does so apart from § 53a-8. The felony murder statute also establishes a distinct defense that the defendant must prove and that requires proof of four elements not found within the concept of mere presence. Instructing a jury, with respect to felony murder, that mere presence is not sufficient to convict fails to inform the jury as to the affirmative defense distinctly applicable to felony murder. Since the defendant here requested and received the benefit of the mere presence instruction as to the underlying felony, the court was correct in further instructing the jury as to the distinct accessorial defense applicable to felony murder.
I should add that I also agree with the majority that in these circumstances the charge did the defendant no harm.

 I agree with and join in pints III, IV, V and VI of the majority opinion.


 The deaths of three guards during an armed robbery of an armored truck was the catalyst for the enactment of the multiple murder capital felony statute. 23 S. Proc., Pt. 8, 1980 Sess., pp. 2326-28, remarks of Senator Howard T. Owens, Jr.; id., pp. 2342-43, remarks of Senator Louis S. Cutillo; id., p. 2346, remarks of Senator William J. Sullivan; see also State v. Couture, 218 Conn. 309, 589 A.2d 343 (1991); State v. Pelletier, 209 Conn. 564, 552 A.2d 805 (1989).